               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,         :
                                     :
          Plaintiff,                 :       CIVIL ACTION
                                     :
     v.                              :       No. 18-cv-04553
                                     :
                                     :
RETROPHIN, INC., MARTIN SHKRELI,     :
MISSION PHARMACAL COMPANY, and       :
ALAMO PHARMA SERVICES, INC.,         :
                                     :
          Defendants.                :

                                ORDER

     AND NOW, this   9th   day of April, 2019 upon consideration

of Defendants= Motions to Dismiss and Memorandums in Support

thereof (Doc. Nos. 39, 40, 41, 42, and 43) and Plaintiff’s

Opposition thereto (Doc. No. 50), it is hereby ORDERED:


     1.   Defendants= Motions are STAYED for ninety days from the

          date of this order to allow for discovery limited to

          the jurisdictional issue raised on Defendants’ Motions

          under Federal Rule of Civil Procedure 12(b)(1).


     2.   On conclusion of limited discovery, the Parties may

          submit supplemental briefing to bring this matter back

          before the Court.


                                        BY THE COURT:

                                        s/J. Curtis Joyner
                                        J. CURTIS JOYNER,      J.
